Citation Nr: 1443623	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  03-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a visual disorder, to include as due to in-service head trauma. 

2.  Entitlement to an initial disability rating in excess of 10 percent prior to April 17, 2012 and 30 percent as of April 17, 2012 for post concussion headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to July 1967.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in January 2003 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified during a hearing before a Veterans Law Judge in February 2009.  A transcript of the hearing is of record.  The Veteran was notified in May 2013 that the Veterans Law Judge who conducted the February 2009 Board hearing was no longer employed by the Board and he has an opportunity to testify at another hearing.  The Veteran responded in May 2013 that he did not wish to appear at a hearing.

The Board remanded these matters in May 2009 and March 2012 for further evidentiary development.  After completing the requests in the Board remands to the extent possible, the RO readjudicated the claims as reflected in the March 2013 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The evidence of record shows that the Veteran's service-connected post concussion headaches result in severe economic inadaptability.  In light of this evidence, the Board finds that the issue of TDIU is reasonably raised by the record.  As the RO has not yet considered this issue, the Board will assume jurisdiction of it as indicated on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's visual disorders are not related to active military service to include the in-service head trauma.

2.  The evidence of record shows that the Veteran's service-connected post concussion headaches more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the entire appeals period.


CONCLUSIONS OF LAW

1.  A visual disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for a 50 percent disability rating for post concussion headaches have been met at all times during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's service connection claim, the duty to notify was satisfied through a letter dated in July 2009.  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Regarding the Veteran's increased rating claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for post concussion headaches.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in December 2007, March 2010, April 2011, May 2011, July 2011 and April 2012, Social Security Disability records and a transcript of the February 2009 Board hearing.  

The April 2012 VA eye examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record and medical expertise.  As such, the Board finds the April 2012 VA eye examination is adequate for adjudication purposes.  

The December 2007, March 2010, April 2011, May 2011, July 2011 and April 2012 VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history of the Veteran's service-connected post concussion headaches and evaluated the Veteran.  The examiners documented in detail the findings of the examination, the claimed symptoms and the effect the Veteran's symptoms have on his functioning.  As such, the VA examinations are adequate for rating purposes.  

In addition, as noted in the Introduction, these issues were previously remanded in May 2009 and March 2012.  The March 2009 Board remand requested that the RO/AMC send the Veteran proper notice, obtain outstanding Social Security disability records and to provide the Veteran with a VA examination for his claims.  The claims file contains a letter dated in July 2009 that adequately notifies the Veteran how to substantiate his claims.  The Veteran's Social Security disability records are associated with the claims file.  The Veteran was provided with VA examinations in February 2010, March 2010, April 2011, May 2011 and July 2011.  The Board remanded the issues again in March 2010 to obtain an opinion from the July 2011 VA traumatic brain injury examiner or to provide the Veteran with another VA examination to obtain a more thorough picture of the Veteran's headaches and to provide another VA examination and opinion with respect to his service connection claim for a visual disorder.  The claims file contains two VA examination reports dated in April 2012.  The VA examiners addressed the issues raised by the Board and the VA nexus opinion provided was supported by an explanation.  Accordingly, the Board finds that there has been substantial compliance with the May 2009 and March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection

The Veteran seeks service connection for a visual disorder in both eyes.  Specifically, he asserts that his visual disorder is caused by his in-service head trauma.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a visual disability, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A VA examination dated in February 2010 reveals that the Veteran has a current diagnosis of myopia with astigmatism, presbyopia and nuclear sclerotic cataracts.  A VA examination dated in April 2012 shows that the Veteran is diagnosed with cortical cataracts and nuclear sclerotic cataracts.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records shows that in April 1962 the Veteran was involved in a motor vehicle accident that resulted in a concussion to the brain and a laceration on the head.  There was no documentation of any complaints of, treatment for or a diagnosis of an eye or vision problem during military service.  The Veteran's separation examination dated in June 1967 reveals that the Veteran's eyes were evaluated as normal.  The examination also revealed that he had 20/20 distant vision in both eyes and 20/20 near vision in both eyes.  He denied having eye trouble in the June 1967 report of medical history.  

With respect to whether any of the Veteran's current eye and vision problems is related to the head injury that occurred during military service, the claims file contains a negative medical opinion.  After a review of the claims file and evaluating the Veteran, a VA examiner in April 2012 determined that the Veteran's mild vision problem is not caused by or related to his auto accident or head trauma but due to age-related cataract formations.  The examiner explained that while the Veteran describes throbbing pain behind his left eye, the Veteran generally has pain throughout the left side of his face since the time of the accident/head trauma.  Therefore, his left eye is not causing the pain, but it is due to the radiating affect of his service-connected migraine headaches.  The Board finds this opinion to be highly probative, as the VA examiner reviewed the claims file, examined the Veteran and provided a clear explanation for the opinion based on the evidence of record and medical principles.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Veteran contends that he has a vision problem related to the head trauma that occurred during active military service.  While the Veteran is competent to report observable symptoms such as visual problems, the diagnosis of visual disability, and the etiology thereof, requires medical expertise.  This disorder is simply not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran with respect to the etiology of the claimed visual disorder is not competent medical evidence and does not prove a relationship between the Veteran's current visual disorders and his active military service to include the in-service head trauma.  Moreover, the lay contentions of a causal relationship between a current visual disorder and active service are outweighed by the more probative VA opinion that was provided in April 2010.

In the light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the Veteran's claim of entitlement to service connection for a visual disorder is not warranted. 

III.  Merits of the Claim for Increased Rating

The Veteran's post concussion headaches are currently evaluated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

During the pendency of this appeal, the RO increased the disability rating assigned for the Veteran's post concussion headaches from 10 percent to 30 percent under Diagnostic Code 8100, effective April 17, 2012.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are not appropriate and that the Veteran is entitled to a 50 percent disability rating for the entire appeal period.  

The Veteran was provided with a VA examination December 2007.  He reported that it hurts on the left side of his head and he has headaches all of the time since his head injury during service.  The Veteran indicated that he is never without pain.  He takes pain medication and the pain level ranges from seven to ten out of ten.  The Veteran denied any nausea or vomiting.  The examiner noted that the Veteran has no activity of daily living deficits; however, the Veteran reported that he does not do anything due to his heart condition.

A March 2010 VA examination reveals that the Veteran denied any migraine headaches.  He reported more of a dizziness than a headache.  The Veteran indicated that he had some tenderness over the area of the scar on the left side of his head.  He avoids wearing caps, because it hurts when the cap touches the scar on the left forehead.  The examiner determined that the functional impairment of the Veteran's post concussion headaches is minimal or mild.  

The Veteran was provided with another VA examination in April 2011.  He stated that he has constant "foggy and sore" frontal headaches.  The Veteran also has daily intermittent sharp left-sided headaches that last one to two minutes.  His symptoms improve with resting in a chair or lying in bed.  He also uses a cold cloth on his head as needed.  The examiner noted that the headaches result in a severe effect on traveling and driving.  His headaches result in a moderate effect on bathing, dressing and grooming and no effect on feeding himself.  The examiner documented that the Veteran retired from his usual occupation in 1988 due to age and/or duration of employment. 

A May 2011 VA examination report reveals that the Veteran experiences recurrent migraine type headaches since the head trauma during military service.  These headaches occur one to four times per month.  The Veteran experiences photophobia, dizziness and prodrome or aura before the headaches start.  After the headaches begin, he gets unilateral throbbing head pain and sometimes nausea.  

The Veteran reported during a July 2011 VA examination that he has daily headaches that are moderate stabbing type pain to the left parietal, frontal and the back of the eyes that last approximately thirty minutes.  The frequency of the headaches range from four to ten times a day.  The Veteran experiences photophobia and occasional nausea and vomiting.  He is not using any medication for his headaches.  The examiner determined that the Veteran's subjective headaches do not interfere with work, instrumental activities of daily living or close relationships. 

An April 2012 VA examination reveals that the Veteran reported that his whole head hurts and he has tenderness over the left side of his head and pain in the left eye.  The Veteran stated that most of the time his head just hurts.  The sun makes the pain worse and he keeps the shades in his house down.  His headaches are intermittent, but occur daily.  The Veteran stays in bed three to four hours daily and he has been doing this since 1989.  He has headaches three to four times a day that last about an hour each time.  When he has a headache he just closes his eyes and relaxes.  The Veteran reported that he is unable to take medicine due to heart and kidney problems.  He experiences nausea and vomiting associated with the headaches approximately once a month that last half a day.  As he cannot take any medication for his headaches, the Veteran closes his eyes, relaxes and applies a cold rag to his head.  The examiner determined that the Veteran's headaches are more closely analogous in severity to migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  The examiner determined that his daily headaches do not prevent him from his usual activities.  The examiner noted that the Veteran stopped working due to his severe cardiac condition.  She determined that if the Veteran was able to take medicine his daily headaches are less likely to have a severe impact.  As he does not take medication, the examiner stated that she cannot determine the impact of his headaches on his ability to work without mere speculation.  

The Veteran testified at the February 2009 Board hearing that he has headaches all the time.  He explained that he stays in a recliner in his house.  Sometimes while he is sitting in his recliner, his head will feel like it wants to whirl and his head hurts.  If he accidentally touches his head during his headaches, there is unbearable pain.  The Veteran testified that he is not on any medication for his headaches.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's post concussion headaches most closely approximate a 50 percent disability rating for the entire appeal period.  In this regard, the evidence of record indicates that the Veteran has frequent completely prostrating attacks.  The Veteran has consistently reported that he experiences daily intermittent headaches.  He has three to ten headaches a day.  As he does not take any medication due to heart and kidney problems, he will close his eyes and relax.  The April 2012 VA examination reveals that the Veteran lays down three to four hours a day due to his headaches.  The Boards finds that lying or sitting in a recliner with the blinds closed is evidence of a prostrating headache.  The fact that the Veteran has four to ten headaches a day that last from a half hour to an hour suggests that the Veteran's prostrating headaches are also prolonged.  With respect to whether the Veteran's post concussion headaches result in severe economic inadaptability, the Board notes that the Veteran's headaches result in the Veteran lying down from three to four hours every day.  Although the Veteran is currently retired, the Board finds that prostrating attacks that result in lying down for three to four hours a day would have a significant impact on any type of employment.  The Board recognizes that several of the VA examiners determined that the Veteran's daily or usual activities are not affected by his headaches and that his headaches have mild functional affects.  However, the Veteran has reported that he tends not to do anything and that he usually sits in his recliner.  Furthermore, the April 2011 VA examiner determined that the Veteran's headaches have a severe impact on his ability drive or travel.  The overall evidence of record suggests that his headaches in part affect his ability to engage in general activities of daily living.  In light of the foregoing, the Board concludes that the Veteran's post concussion headaches more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the entire appeals period.

The Veteran is currently in receipt of the maximum disability evaluation available for his disability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature and location of his disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In essence, the Veteran currently has the highest possible schedular rating provided for post concussion headaches.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's headache disability is manifested by daily headaches, resulting in severe economic inadaptability.  The rating criteria contemplate this level of impairment; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

Entitlement to service connection for a visual disorder is denied. 

Entitlement to an initial 50 percent disability rating for service-connected post concussion headaches is granted.


REMAND

As indicated in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

The Veteran is service-connected for post-concussion headaches, evaluated as 50 percent disabling; scar, left forehead, 10 percent; tinnitus, 10 percent; scar, left knee, noncompensable.  He currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond. 

2.  After any applicable development is completed, schedule the Veteran for an appropriate VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to comment on the functional impairment caused soley by the Veteran's service-connected disabilities, (post-concussion headaches, evaluated as 50 percent disabling; scar, left forehead, 10 percent; tinnitus, 10 percent; scar, left knee, noncompensable).  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

4.  Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


